Case 2:21-cv-04920-CBM-AFM Document 12 Filed 06/17/21 Page 1 of 1 Page ID #:216

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                                              CASE NUMBER:


 SERENA FLEITES , et al.                                          2:21−cv−04920−CBM−AFM
                                             PLAINTIFF(S)

       v.
 MINDGEEK S.A.R.L. , et al.

                                                                   NOTICE TO FILER OF DEFICIENCIES IN
                                          DEFENDANT(S).
                                                                   REQUEST FOR ISSUANCE OF SUMMONS




 PLEASE TAKE NOTICE:
 The following problem(s) have been found with your electronically filed document:
   6/17/2021                    6                    Request for Summons
 Date Filed             Doc. No.            Title of Doc.
 ERROR(S) WITH DOCUMENT:




 Other Error(s):
 Summons is directed to a non−defendant.
 The summons cannot be issued until this defect has been corrected. Please correct the defect
 and re−file your summons request.

                                                              Clerk, U.S. District Court

                                                              By: /s/ Luz Hernandez
 Date: June 17, 2021                                          luz_hernandez@cacd.uscourts.gov
                                                                 Deputy Clerk



      Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



       − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
